Exhibit 10.2

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
June 9, 2008, by and between WILLDAN GROUP, INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 28, 2007, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.             Sections 4.9.(a) and (d) are hereby deleted in their entirety,
and the following substituted therefor:

 

“(a) Tangible Net Worth not less than $15,000,000.00 at any time, with “Tangible
Net Worth” defined as the aggregate of total stockholders’ equity less any
intangible assets and less any loans or advances to, or investments in, any
related entities or individuals.

 

(d) Total Funded Debt to EBITDA not greater than 2.5 to 1.0 as of each fiscal
quarter end, determined on a rolling 4-quarter basis, with “Funded Debt” defined
as the sum of all obligations for borrowed money (including subordinated debt,
any contingent liabilities, the undrawn amount of any outstanding Letters of
Credit, earn out or seller notes resulting from acquisitions, and all capital
lease obligations), and with “EBITDA” defined as net profit before tax plus
interest expense (net of capitalized interest expense), depreciation expense and
amortization expense.”

 

2.             Section 5.3.(vii) is hereby deleted in its entirety, and the
following substituted therefor:

 

“(vii) The aggregate consideration (valuing any non-cash consideration at its
fair market value, and including without limitation the amount of all
liabilities assumed or acquired) does not exceed Five Million Dollars
($5,000,000.00) for any individual acquisition (excluding the Intergy
acquisition in fiscal year 2008), Twenty Million Dollars ($20,000,000.00) for
all such acquisitions in the aggregate during fiscal year 2008, and Ten Million
Dollars ($10,000,000.00) for all such acquisitions in the aggregate during each
fiscal year thereafter.”

 

1

--------------------------------------------------------------------------------


 

3.             Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

4.             Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

WELLS FARGO BANK,

WILLDAN GROUP, INC.

NATIONAL ASSOCIATION

 

 

By:

/s/ Kimberly D. Grant

 

By:

/s/ Jared A. Myres

 

Title:

Chief Financial Officer

 

 

Jared A. Myres

 

 

Vice President

 

2

--------------------------------------------------------------------------------